FILED
                            NOT FOR PUBLICATION                             JUL 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROBERT M. LEVINE,                                No. 09-55370

               Petitioner - Appellant,           D.C. No. 2:08-cv-00262-CAS

  v.

S. A. HOLENCIK, Warden,                          MEMORANDUM *

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Robert M. Levine appeals pro se from the district court’s judgment denying

his 28 U.S.C. § 2241 petition. We have jurisdiction under 28 U.S.C. §§ 1291 and

2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Levine contends the district court abused its discretion by disregarding

Seventh Circuit law instructing that only the sentencing court can set the timing

and schedule of restitution payments during an inmate’s incarceration. This

contention is unpersuasive. See Montano-Figueroa v. Crabtree, 162 F.3d 548,

549-50 (9th Cir. 1998) (per curiam) (“[W]e have previously upheld sentencing

courts’ decisions to delegate the timing and manner of payments of court-ordered

restitution.”); see also Int’l Chem. Workers Union Council v. NLRB, 467 F.3d 742,

748 n.3 (9th Cir. 2006) (out-of-circuit cases are not binding on this court).

      Levine further contends that he was deprived of due process because he was

compelled to participate in the Inmate Financial Responsibility Program (“IFRP”).

This contention is unavailing. See United States v. Lemoine, 546 F.3d 1042, 1046

(9th Cir. 2008) (rejecting petitioner’s argument that his participation in the IFRP

was involuntary).

      AFFIRMED.




                                           2                                     09-55370